
	
		II
		110th CONGRESS
		1st Session
		S. 1635
		IN THE SENATE OF THE UNITED STATES
		
			June 15, 2007
			Ms. Cantwell (for
			 herself, Mr. Bingaman, and
			 Mr. Domenici) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the reimbursement of wildland firefighters
		  for the cost of professional liability insurance.
	
	
		1.Wildland firefighter
			 insuranceSection 636 of
			 division A of the Treasury, Postal Service, and General Government
			 Appropriations Act, 1997 (5 U.S.C. prec. 5941 note; Public Law 104–208), is
			 amended—
			(1)in subsection
			 (b)—
				(A)in paragraph (1),
			 by striking or;
				(B)in paragraph (2),
			 by striking the period and inserting ; or; and
				(C)by adding at the
			 end the following:
					
						(3)a temporary fire
				line supervisor.
						;
				and
				(2)in subsection
			 (c)—
				(A)in paragraph (3),
			 by striking , and and inserting a semicolon;
				(B)in paragraph (4),
			 by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end the following:
					
						(5)the term
				temporary fire line supervisor means an employee of the Department
				of the Interior or the Forest Service whose duties include temporary
				supervision to manage a wildland or managed fire, including an employee that
				is—
							(A)a type 1, 2, or 3
				incident commander;
							(B)an operations
				section chief;
							(C)a division group
				supervisor;
							(D)a fire use
				manager; or
							(E)a prescribed fire
				manager or burn
				boss.
							.
				
